UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7181


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

DERRICK KEITH USSERY, SR., a/k/a Boogaloo,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville.   Malcolm J. Howard,
Senior District Judge. (4:10-cr-00030-H-1; 4:12-cv-00175-H)


Submitted:   January 31, 2014             Decided:   February 20, 2014


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Derrick Keith Ussery, Sr., Appellant Pro Se.    Jennifer P.
May-Parker, Evan Rikhye, Assistant United States Attorneys,
Joshua Bryan Royster, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Derrick K. Ussery, Sr., seeks to appeal the district

court’s orders denying relief on his 28 U.S.C. § 2255 (2012)

motion and his Fed. R. Civ. P. 60(b) motion for reconsideration.

The orders are not appealable unless a circuit justice or judge

issues        a      certificate        of       appealability.           28      U.S.C.

§ 2253(c)(1)(B) (2006).              A certificate of appealability will not

issue       absent     “a    substantial     showing      of     the    denial    of   a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).             When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating       that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El   v.   Cockrell,     537 U.S. 322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                          Slack,
529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Ussery has not made the requisite showing.                        Accordingly, we

deny    a    certificate       of    appealability,      deny     as    moot   Ussery’s

motion to place his case in abeyance pending our decision in

Miller v. United States, 735 F.3d 141 (4th Cir. as moot, and

                                             2
dismiss the appeal.       We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                     DISMISSED




                                       3